    Case 2:20-cv-13051-LVP-CI ECF No. 1, PageID.1 Filed 11/16/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN


  DONNA PIEBER, on behalf of herself and all
  others similarly situated,
                                                            COLLECTIVE ACTION
                            Plaintiff,                      COMPLAINT
             v.

  SVS VISION, INC.,

                            Defendant.


        Plaintiff Donna Pieber (“Plaintiff”), individually and on behalf of all others similarly

situated, by her attorneys, Pitt, McGehee, Palmer, Bonanni & Rivers, P.C., and Shavitz Law

Group, P.A., upon personal knowledge as to herself, and upon information and belief as to other

matters, alleges as follows:

                                     NATURE OF THE ACTION

        1.        This lawsuit seeks to recover unpaid overtime compensation for Plaintiff and her

similarly situated co-workers who have worked as Retail Office Managers (“ROMs”) for SVS

Vision, Inc. (“SVS” or “Defendant”) anywhere in the United States.

        2.        Plaintiff brings this action to recover unpaid overtime compensation for herself and

similarly situated ROMs as a collective action under the Fair Labor Standards Act, 29 U.S.C. §§ 201

et seq. (“FLSA”).

        3.        SVS operates approximately eighty (80) store locations in nine (9) states: Michigan,

Ohio,    Indiana,     Illinois,   Kansas,   Kentucky,    Missouri,    New    York,    and    Georgia.

https://www.svsvision.com/contact/?state=all (last viewed November 16, 2020).

        4.        SVS classifies its ROMs as exempt from the overtime pay requirements under the

FLSA and equivalent state laws.
    Case 2:20-cv-13051-LVP-CI ECF No. 1, PageID.2 Filed 11/16/20 Page 2 of 8




       5.     SVS does not pay Plaintiff and other ROMs wages for any overtime hours worked.

       6.     SVS’ policy and practice directly contravenes the requirements of the FLSA

because Plaintiff and similarly situated ROMs’ primary job duties are non-exempt, and include

answering phones, setting appointments, verifying insurance, dispensing glasses and customer

service.

       7.     SVS’s policy and practice also is illegal under the FLSA.

       8.     SVS applies the same scheme to its ROMs nationwide.

                                       THE PARTIES

Plaintiff Donna Pieber

       9.     Plaintiff Donna Pieber is an adult individual who is a resident of High Ridge,

Missouri.

       10.    Pieber was employed by SVS as an exempt-classified ROM in a SVS retail store in

Florissant, Missouri from approximately September 2016 to February 2018.

       11.    As an AM, Pieber frequently worked more than 40 hours per week. Pieber and other

ROMs worked at least 50 hours per week.

       12.    Pursuant to SVS’ policy and practice, as a ROM, Pieber was not paid an overtime

premium for any overtime hours that he worked.

       13.    Pieber is a covered employee within the meaning of the FLSA.

       14.    A written consent form signed by Pieber is attached hereto as Exhibit A.

Defendant SVS Vision, Inc.

       15.    SVS is a Michigan corporation with its principal place of business in Mt. Clemens,

Michigan.

       16.    SVS is a covered employer within the meaning of the FLSA



                                             -2-
    Case 2:20-cv-13051-LVP-CI ECF No. 1, PageID.3 Filed 11/16/20 Page 3 of 8




       17.     At all times relevant, SVS maintained control, oversight, and direction over

Plaintiff and similarly situated employees, including with respect to the compensation,

timekeeping, payroll, and other employment practices that applied to them.

       18.     SVS applies the same employment policies, practices, and procedures to all ROMs

at all SVS stores, including policies, practices, and procedures with respect to compensation.

       19.     At all times relevant, SVS’ annual gross volume of sales made or business done

was not less than $500,000.

                                  JURISDICTION AND VENUE

       20.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337.

       21.     In addition, the Court has jurisdiction over Plaintiff’s claims under the FLSA

pursuant to 29 U.S.C. § 216(b).

       22.     This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

       23.     Venue is proper in this Court, pursuant to 28 U.S.C. § 1391, because Defendant

operates there, and a substantial part of the events or omissions giving rise to the claims occurred

in this district. Defendant is subject to personal jurisdiction in Michigan.

                          COLLECTIVE ACTION ALLEGATIONS

       24.     Plaintiff brings this action pursuant to the FLSA, 29 U.S.C. § 216(b), on behalf of

herself and all similarly situated persons who worked as ROMs at SVS stores nationwide on or after

April 15, 2016 1 (“the Relevant Period”), who elect to opt-in to this action (the “FLSA Collective”).

       25.     Plaintiff and ROMs routinely work more than 40 hours per week.



1
 The parties entered into a Tolling Agreement effective April 15, 2019 on behalf of the putative
class of ROMs. The Tolling Agreement was canceled on October 26, 2020, and the cancellation
became effective on November 5, 2020.

                                                -3-
      Case 2:20-cv-13051-LVP-CI ECF No. 1, PageID.4 Filed 11/16/20 Page 4 of 8




        26.    Defendant is liable under the FLSA for, inter alia, failing to properly compensate

Plaintiff and other similarly situated ROMs and for misclassifying them as exempt from the FLSA’s

overtime pay requirements.

        27.    Pursuant to Defendant’s policies, directives, and procedures, Plaintiff and ROMs

primarily performed non-exempt job duties including answering phones, setting appointments,

verifying insurance, dispensing glasses and customer service.

        28.    Consistent with Defendant’s policy and pattern or practice and pursuant to a

corporate policy to minimize labor expenses and increase corporate profits, Plaintiff and the

members of the FLSA Collective were not paid an overtime premium for all hours worked above

40 hours in a workweek.

        29.    All of the work that Plaintiff and the members of the FLSA Collective have

performed has been assigned by Defendant, and/or Defendant has been aware of all of the work

that Plaintiff and the FLSA Collective have performed.

        30.    As part of its regular business practice, Defendant has intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to Plaintiff

and the members of FLSA Collective. This policy and pattern or practice includes, but is not limited

to:

               (a)     willfully failing to pay Plaintiff and the members of the FLSA Collective
                       overtime wages for all hours that they worked in excess of 40 hours per
                       workweek; and

               (b)     willfully failing to record all of the time that its employees, including
                       Plaintiff and the FLSA Collective, have worked for the benefit of
                       Defendant.

        31.    Defendant is aware or should have been aware that federal law required it to pay

Plaintiff and members of the FLSA Collective an overtime premium for all hours worked in excess

of 40 hours per workweek.

                                                 -4-
    Case 2:20-cv-13051-LVP-CI ECF No. 1, PageID.5 Filed 11/16/20 Page 5 of 8




        32.    Defendant’s unlawful conduct has been widespread, repeated, and consistent.

        33.    There are many similarly situated current and former ROMs who have been

underpaid in violation of the FLSA who would benefit from the issuance of a court-supervised

notice of this lawsuit and the opportunity to join it.

        34.    Similarly situated employees are known to Defendant, are readily identifiable, and

can be located through Defendant’s records.

        35.    Notice should be sent to the FLSA Collective pursuant to 29 U.S.C. § 216(b).

                               FIRST CAUSE OF ACTION
                        Fair Labor Standards Act: Overtime Wages
               (Brought on behalf of Plaintiff Pieber and the FLSA Collective)

        36.    Plaintiff Pieber realleges and incorporates by reference all allegations in all

preceding paragraphs.

        37.    Plaintiff and the FLSA Collective worked for Defendant as ROMs.

        38.    Defendant classified Plaintiff and the FLSA Collective as exempt workers.

        39.    Defendant’s policy and practice was that Plaintiff and the FLSA Collective were

expected to work more than 40 hours per week.

        40.    Defendant was aware that Plaintiff and the FLSA Collective worked more than 40

hours per workweek, yet Defendant failed to pay them an overtime premium for any of the hours

worked over 40 in a workweek.

        41.    Plaintiff and the FLSA Collective primarily performed non-exempt job duties and

should have been paid overtime wages for overtime hours worked.

        42.    Upon information and belief, Defendant did not properly inquire into whether

Plaintiff and ROMs were properly classified as exempt from the overtime pay requirements of the

FLSA.



                                                 -5-
    Case 2:20-cv-13051-LVP-CI ECF No. 1, PageID.6 Filed 11/16/20 Page 6 of 8




          43.   Defendant’s refusal to pay Plaintiff and similarly situated ROMs overtime wages

was pursuant to a corporate policy to minimize labor expenses.

          44.   Defendant has engaged in a widespread pattern and practice of violating the

FLSA, as described in this Collective Action Complaint.

          45.   At all relevant times, Plaintiff Pieber and other similarly situated current and

former employees were engaged in commerce and/or the production of goods for commerce

within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

          46.   At all relevant times, Defendant employed Plaintiff Pieber and the FLSA

Collective.

          47.   The overtime wage provisions set forth in §§ 201 et seq. of the FLSA apply to

Defendant.

          48.   At all relevant times, Defendant has been an employer engaged in commerce

and/or the production of goods for commerce within the meaning of 29 U.S.C. §§ 206(a) and

207(a).

          49.   At all relevant times, Plaintiff Pieber and the FLSA Collective were employees

within the meaning of 29 U.S.C. §§ 203(e) and 207(a).

          50.   Defendant failed to pay Plaintiff Pieber and the FLSA Collective the overtime

wages to which they are entitled under the FLSA.

          51.   Defendant’s violations of the FLSA have been willful and intentional. Defendant

failed to make a good faith effort to comply with the FLSA with respect to its compensation of

Plaintiff Pieber and other similarly situated current and former employees.

          52.   Because Defendant’s violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to 29 U.S.C. § 255.



                                                 -6-
    Case 2:20-cv-13051-LVP-CI ECF No. 1, PageID.7 Filed 11/16/20 Page 7 of 8




       53.     As a result of Defendant’s willful violations of the FLSA, Plaintiff Pieber and all

other similarly situated employees have suffered damages by being denied overtime wages in

accordance with 29 U.S.C. §§ 201 et seq.

       54.     As a result of the unlawful acts of Defendant, Plaintiff Pieber and other similarly

situated current and former employees have been deprived of overtime compensation and other

wages in amounts to be determined at trial, and are entitled to recovery of such amounts,

liquidated damages, prejudgment interest, attorneys’ fees, costs and other compensation pursuant

to 29 U.S.C. § 216(b).

                                     PRAYER FOR RELIEF

               WHEREFORE, Plaintiff, individually and on behalf of the FLSA Collective,

seeks the following relief:

       A.      That, at the earliest possible time, Plaintiff be allowed to give notice of this

collective action, or that the Court issue such notice, to all ROMs and similarly situated

employees who were employed by Defendant during the Relevant Period. Such notice shall

inform them that this civil action has been filed, of the nature of the action, and of their right to

join this lawsuit if they believe they were denied proper wages;

       B.      Unpaid overtime pay, and an additional and equal amount as liquidated damages

pursuant to the FLSA and the supporting United States Department of Labor regulations;

       C.      Issuance of a declaratory judgment that the practices complained of in this

Collective Action Complaint are unlawful;

       D.      Pre-judgment interest and post-judgment interest;

       E.      Appropriate equitable and injunctive relief to remedy violations, including but not

necessarily limited to an order enjoining Defendant from continuing its unlawful practices;



                                                 -7-
   Case 2:20-cv-13051-LVP-CI ECF No. 1, PageID.8 Filed 11/16/20 Page 8 of 8




       F.      A reasonable incentive award for Plaintiff to compensate her for the time and

effort she has spent and will spend protecting the interests of other ROMs, and the risks she is

undertaking;

       G.      Reasonable attorneys’ fees and costs of the action; and

       H.      Such other relief as this Court shall deem just and proper.

                                         JURY DEMAND

       Plaintiff requests a trial by jury of the within cause of action.

                               Respectfully submitted,

                                               By: /s/ Megan A. Bonanni
                                               Megan A. Bonanni
                                               PITT, MCGEHEE, PALMER, BONANNI &
                                               RIVERS, P.C.
                                               117 West 4th Street Suite 200
                                               Royal Oak, MI 48067
                                               Telephone: (248) 939-5081
                                               mbonanni@pittlawpc.com

                                               SHAVITZ LAW GROUP, P.A.
                                               Gregg I. Shavitz*
                                               Camar R. Jones*
                                               951 Yamato Road, Suite 285
                                               Boca Raton, Florida 33431
                                               Telephone: (561) 447-8888
                                               gshavitz@shavitzlaw.com
                                               tgivens@shavitzlaw.com

                                               Attorneys for Plaintiff and the Putative
                                               Class and Collective

                                               * Pro hac vice application forthcoming

Dated: November 16, 2020




                                                -8-
